       Case 1-20-43932-jmm              Doc 74       Filed 02/17/21   Entered 02/18/21 07:44:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re

FANCHEST, INC.,                                                   Case No. 20-43932-jmm

                                    Debtor.                       Chapter 11 (Sub-Chapter V)
--------------------------------------------------------X

   EX PARTE ORDER SCHEDULING HEARING ON REMOVING DEBTOR-IN-POSSESSION
  PURSUANT TO 11 U.S.C. § 1185 AND AUTHORIZING THE SUB-CHAPTER V TRUSTEE TO
     PERFORM THE DUTIES SET FORTH IN 11 U.S.C. § 1183(B)(5) OR (2) CONVERTING
                     CHAPTER 11 CASE TO A CHAPTER 7 CASE

          Upon the Motion (“Motion”) of Phoenix Growth Capital, LLC (the “Lender”) dated

 February 16, 2021, for the entry of an order, pursuant to 11 U.S.C. §1185, displacing the debtor

 in possession and authorizing the Sub-Chapter V trustee to perform the duties set forth in

 §1183(B)(5) or converting the chapter 11 case to a chapter 7 case pursuant to 11 U.S.C.

 §1112(b), the supporting Declaration of Norma E. Ortiz dated February 16, 2021, the Lender’s

 Application for an order fixing method of service and shortening the notice period for a hearing

 on the Motion (the “Application”); and it appearing that sufficient grounds have been established

 by the Lender to warrant the relief sought in the Application, and that entry of this Order is

 necessary and appropriate in accordance with Local Rule 9077-1, it is

          ORDERED, that a hearing on the Lender’s Motion is scheduled for February 25, 2021,

 at 3:00 p.m., in the United States Bankruptcy Court for the Eastern District of New York,

 271-C Cadman Plaza East, Courtroom 3529, Brooklyn, NY 11201 (JMM) or as soon

 thereafter as counsel can be heard (the “Hearing”), why the relief requested in the Motion

 should not be granted; and it is further
       Case 1-20-43932-jmm            Doc 74     Filed 02/17/21      Entered 02/18/21 07:44:47




          ORDERED, that the hearing on the Motion will be conducted telephonically. The dial-in

information for the hearing is as follows: Toll-Free Number: (888) 273-3658; Access Code: 2872314;

and it is further (JMM)

           ORDERED, that the Lender shall serve a copy of this Order and the supporting papers by

 electronic mail and facsimile transmission to (1) the Debtor and the Debtor’s ten (10) largest

 unsecured (JMM) creditors and parties in interest; (2) the Office of the U.S. Trustee and the

 Sub Chapter V Trustee; and (3) all parties who filed a notice of appearance; and (4) all known

 parties asserting a lien on or security interest in any property of the Debtor’s estate

 (JMM) no later than February 18, 2021; and it is further

           ORDERED, that the Lender shall serve all other known creditors by regular mail and

 electronic mail or facsimile transmission, if email or facsimile numbers are not available; and

 it is further

           ORDERED, that such service shall be adequate and sufficient notice of the Motion and

 the Hearing; and it is further

           ORDERED, that the Lender shall file proof of service by February 20, 2021; and

 it is further (JMM)

          ORDERED, that objections, if any, to the relief requested in the Motion shall be in writing, shall

conform to the Bankruptcy Code, the Bankruptcy Rules and Local Rules of the Bankruptcy Court, and

must be filed and served by electronic mail upon (i) Norma E. Ortiz, Esq., Lenders’ counsel, with a copy to

delivered to the Chambers of Jill Mazer Marino no later than February 24, 2021, at 5:00 p.m.; and it is

further

          ORDERED, that any objections to the relief sought shall be considered at the hearing and

objections may be, but are not required to be, filed prior to the hearing; and it is further (JMM)
     Case 1-20-43932-jmm          Doc 74      Filed 02/17/21   Entered 02/18/21 07:44:47




        ORDERED, that sufficient grounds have been shown for a reduction of time for notice

of consideration of the Motion under Fed. R. Bankr. Proc. 9006(c) and for granting the relief

requested; and it is further

        ORDERED, that the Lender is authorized and empowered to take all actions necessary to

implement the relief granted in this order.




                                                               ____________________________
 Dated: Brooklyn, New York                                            Jil Mazer-Marino
        February 17, 2021                                      United States Bankruptcy Judge
